PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant, an inmate, seeks $1,061.00 for items of personal property that were entrusted to respondent. On or around December 7, 2007, through February 14, 2008, claimant was transported from Western Regional Jail in Barboursville to South Central Regional Jail in Charleston for court hearings in Kanawha County. Claimant contends that his possessions were misplaced when he was transported between the facilities. Although claimant had certain items of sentimental value that cannot be replaced, he indicated that the following items can be replaced: (1) leather wallet ($30.00), (2) contents in wallet ($200.00), (3) L.G. camera phone ($349.00), (4) Wolverine boots ($190.00), (5) Levi Jeans ($30.00), (6) Army field jacket ($100.00), (7) jacket liner ($40.00), (8) Harley Davidson shirt ($48.00), (9) t-shirt ($15.00), (10) long johns ($25.00), and (11) two pairs of socks ($8.00). Thus far, respondent’s employees have been unable to produce claimant’s personal property.
In its Answer, respondent admits the validity of the claim and that the amount is fair and reasonable.
This Court has taken the position in prior claims that if a bailment situation has been created, respondent is responsible for property of an inmate which is taken from that inmate, remains in its custody, and is not produced for return to the inmate. The Court finds that $1,035.00 is a fair and reasonable amount to compensate the claimant for his lost items.
Accordingly, the Court makes an award to the claimant herein in the amount of$l,035.00.
Award of $1,035.00.